Dismissed and Memorandum Opinion filed November 3, 2005








Dismissed and Memorandum Opinion filed November 3,
2005.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00501-CR
____________
 
MELVIN CHARLES PAUL,
Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
174th District Court
Harris County, Texas
Trial Court Cause
No. 844,969
 

 
M E M O R A N D U M   O P I N I O N
On October 21, 2005, appellant filed a motion to dismiss the
appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed November 3, 2005.
Panel consists of Justices Fowler,
Edelman, and Guzman.